Citation Nr: 0719504	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of injury suffered during an October 9, 1962, VA 
examination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1954 to 
November 1955.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of injury suffered during 
an October 9, 1962, VA examination.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action has not 
been accomplished.

Although the record contains some correspondence from the RO 
to the veteran addressing some VCAA notice and duty-to-assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the agency of 
original jurisdiction (AOJ) is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The AOJ's notice letter to the veteran 
should explain what is needed to establish entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361 (2006), 
specifically, medical evidence that disability was caused by 
VA examination and the proximate cause of any claimed 
additional disability was (a) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the October 9, 
1962, examination, or (b) an event not reasonably 
foreseeable.  The letter should also explain that he has a 
full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified), and ensure that he receives 
notice that meets the requirements of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  After providing the required notice, the AOJ 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

On remand, the AOJ should also obtain all records of 
outstanding medical treatment and evaluation of the veteran 
at the Mountain Home, Tennessee VA Medical Center (VAMC) from 
November 2004 to the present time, to include any report of 
July 2006 abdominal surgery.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Lastly, the Board finds that the veteran should be afforded a 
VA examination to determine whether he currently has any 
additional disability, to include back, stomach, or 
psychiatric disability, that is a result of injury suffered 
during the October 9, 1962, VA examination, and if so, 
whether any such disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the examination.  (The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.)  If the veteran does not report for the 
scheduled examination, the AOJ should obtain and associate 
with the claims folder a copy of any notice of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the AOJ of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the AOJ should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED for 
the following action:

1.  The AOJ should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The letter should explain to 
the veteran what is needed to establish 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.361, 
specifically, medical evidence that 
disability was caused by VA examination 
and the proximate cause of any additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
October 9, 1962 examination, or (b) an 
event not reasonably foreseeable.  The 
AOJ should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The AOJ should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
AOJ's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the AOJ 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the AOJ should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The AOJ should obtain all records of 
outstanding medical treatment and 
evaluation of the veteran at the Mountain 
Home, Tennessee VA Medical Center (VAMC) 
from November 2004 to the present time, 
to include any report of a July 2006 
abdominal surgery.  In requesting these 
records, the AOJ should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

4.  The AOJ should arrange for the 
veteran to undergo VA examination by a 
physician at an appropriate VA medical 
facility.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render opinions, 
consistent with the record and sound 
medical judgment, as to (a) whether the 
veteran currently has any additional 
disability, to include back, stomach, and 
psychiatric disability, that is a result 
of injury suffered during the October 9, 
1962 VA examination, and if so, (b) 
whether it is at least as likely as not 
(i.e., there is at least a  50 percent 
probability) that the proximate cause of 
any such disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
examination, or an event not reasonably 
foreseeable.  In reaching his opinions, 
the physician should address the matter 
of whether, in examining the veteran on 
October 9, 1962, VA failed to exercise 
the degree of care that would be expected 
of a reasonable health care provider.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.  

5.  If the veteran fails to report for 
the scheduled examination, the AOJ must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  In 
the event he fails to report, an 
physician should nevertheless be asked to 
review the claims file and provide 
opinions as requested in the paragraph 
above.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the AOJ must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument to the 
AOJ.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

